Citation Nr: 1000979	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-33 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an effective date prior to March 11, 2008 
for the grant of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

2.  Entitlement to an effective date prior to March 11, 2008 
for the grant of service connection for adjustment disorder 
of adult life with depressed mood.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1953 to April 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) in connection with rating decisions by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In a 
Certification of Appeal (VA Form 8) dated December 22, 2008, 
the RO listed the issues as described on the first page of 
this decision. 


FINDING OF FACT

In a statement received in October 2009, the Veteran's 
representative indicated that the Veteran requested that his 
VA appeal at the Board be withdrawn.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran through his representative have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his or her authorized representative.  38 
C.F.R. § 20.204.  In a statement received in October 2009, 
the Veteran's representative noted that the Veteran requested 
to withdraw his VA appeal at the Board.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration of these issues.  Accordingly, the Board does 
not have jurisdiction to review the Veteran's appeal as to 
any issues which are now before the Board, and they are 
dismissed without prejudice.


ORDER

The Veteran's appeal is dismissed.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


